DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 3, 6, 9-15, 21, 24, 27-33, 40-42, and 51-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021 for claims 1,2,4-5,7-8, 16-20, 22-23, 25-26, 34-39, 43-50, and 54-55.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on August 22, 2019, September 10, 2020, and April 22, 2021 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 16-19, 22-23, 25,  34, 39, 43-45, 50, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshe et al. (U.S. Patent Application Publication # 2016/0374094 A1) in view of Nguyen et al. (U.S. Patent Application Publication # 2017/0019803 A1).
Regarding claim 1, Bakshe et al. teach a computer-implemented method of managing congestion in a network protocol, the method comprising:
a) detecting a congestion event in the a network (read as “receiver system 102 determines congestion exists, receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])); 
b) slowing a data transfer rate from an initial data transfer rate to a minimum data transfer rate (read as “upon being notified of congestion, sender system 101 may decrease the data transfer rate back to the last increment that did not cause congestion.”(Paragraph [0035])); 
c) increasing the data transfer rate to half of the initial data transfer rate (Fig.3 @ 2; Fig.4 @ 404); 
d) periodically monitoring a one-way latency of the network (read as “Sender system 101 may calculate the size and duration based upon the rate differential between the first rate and the second rate, a number of increments, a round trip delay between sender system 101 and receiver system 102, processing delay by receiver system 102, a time requirement for completing the increase (time-to-do), or some ”(Paragraph [0037])); and 
e) adjusting the data transfer rate using a feedback control algorithm loop (read as “receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])) and 
However, Bakshe et al. fail to explicitly teach an additive increase multiplicative decrease (AIMD) algorithm.
Nguyen et al. teach an additive increase multiplicative decrease (AIMD) algorithm. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the 
Regarding claim 17, Bakshe et al. teach a system for managing network congestion in a network (Fig(s).3, 4, 7), comprising a plurality of computing nodes (Fig.3 @ 101, 102; Fig.7), a computing node (Fig.3 @ 101, 102; Fig.7) comprising:
a) a memory for storing one or more previously obtained latency values and a set of instructions (Fig.7 @ 706; Paragraph [0055]); and 
b) one or more processors (Fig.7 @ 703, 705) configured to execute the set of instructions to perform operations (read as operating software (Paragraph [0055])) comprising: 
i) detecting a congestion event in the network (read as “receiver system 102 determines congestion exists, receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])); 
ii) slowing a data transfer rate from an initial data transfer rate to a minimum data transfer rate (read as “upon being notified of congestion, sender system 101 may decrease the data transfer rate back to the last increment that did not cause congestion.”(Paragraph [0035])); 
iii) increasing the data transfer rate to half of the initial data transfer rate (Fig.3 @ 2; Fig.4 @ 404); 
iv) periodically monitoring a one-way latency of the network (read as “Sender system 101 may calculate the size and duration based upon the rate differential between the first rate and the second rate, a number ”(Paragraph [0037])); and 
v) adjusting the data transfer rate using a feedback control algorithm loop (read as “receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])) and 
However, Bakshe et al. fail to explicitly teach an additive increase multiplicative decrease (AIMD) algorithm.
Nguyen et al. teach an additive increase multiplicative decrease (AIMD) algorithm. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the 
Regarding claim 34, Bakshe et al. teach a computer-implemented method for managing network congestion in a network (Fig(s).3-4), the computer-implemented method comprising: 
a) a fast start stage, comprising setting a data rate to an initial data rate (Fig.4 @ 401) and performing data transfer between a sender and a receiver until the receiver detects a congestion event (read as “receiver system 102 determines congestion exists, receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])); -16-U.S. Serial No. 16/415,609Attorney Docket No. 51773-711.201 Response to Restriction Requirement mailed Oct. 22, 2020 
b) a transition stage, comprising reducing the data rate to a minimum data rate for a first period (read as “upon being notified of congestion, sender system 101 may decrease the data transfer rate back to the last increment ”(Paragraph [0035])) and then increasing the data rate to half of the initial data rate for a second period (Fig.3 @ 2); and 
c) a regulation stage, comprising using a feedback control loop to modify the data rate. (Fig.3 @ 5)
However, Bakshe et al. fail to explicitly teach an additive decrease increase multiplicative increase decrease (AIMD) algorithm.
Nguyen et al. teach an additive increase multiplicative decrease (AIMD) algorithm. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the 
Regarding claim 45, Bakshe et al. teach a system for managing network congestion in a network (Fig(s).3-4, 7), comprising a plurality of computing nodes (Fig.3 @ 101, 102; Fig.7), a computing node (Fig.3 @ 101, 102; Fig.7) comprising:
a) a memory for storing one or more previously obtained latency values and a set of instructions (Fig.7 @ 706; Paragraph [0055]); and 
b) one or more processors (Fig.7 @ 703, 705) configured to execute the set of instructions (read as operating software (Paragraph [0055])) to implement at least the following: 
i) a fast start stage, comprising setting a data rate to an initial data rate (Fig.4 @ 401) and performing data transfer between a sender and a receiver until the receiver detects a congestion event (read as “receiver system 102 determines congestion exists, receiver system 102 transfers feedback to sender system 101 indicating that congestion exists at step 5.”(Fig.3 @ 4; Paragraph [0035])); 
ii) a transition stage, comprising reducing the data rate to a minimum data rate for a first period (read as “upon being notified of congestion, sender system 101 may decrease the data transfer rate back to the last increment ”(Paragraph [0035])) and then increasing the data rate to half of the initial data rate for a second period (Fig.3 @ 2); and 
iii) a regulation stage, comprising using a feedback control loop to modify the data rate. (Fig.3 @ 5)
However, Bakshe et al. fail to explicitly teach an additive decrease increase multiplicative increase decrease (AIMD) algorithm.
Nguyen et al. teach an additive increase multiplicative decrease (AIMD) algorithm. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Regarding claims 4 and 22, and as applied to claims 1 and 17 above, Bakshe et al., as modified by Nguyen et al., teach a computer-implemented method (Fig.4) and system (Fig.3) wherein monitoring a one-way latency comprises performing a comparison of the one-way latency to a threshold latency and determining a trend of the one-way latency (read as “Sender system 101 may calculate the size and duration based upon the rate differential between the first rate and the second rate, a number of increments, a round trip delay between sender system 101 and receiver system 102, processing delay by receiver system 102, a time requirement for completing the increase ”(Paragraph [0037])), and 
wherein the threshold latency is based on a round trip time for a transmission of a data packet. (read as “a round trip delay between sender system 101 and receiver system 102” (Paragraph [0037]))
Regarding claims 5 and 23, and as applied to claims 1 and 17 above, Bakshe et al., as modified by Nguyen et al., teach a computer-implemented method (Fig.4) and system (Fig.3) wherein the minimum data transfer rate is at least less than one percent of the initial data transfer rate. (Fig.4 @ 404; Paragraph [0038])  
Regarding claims 7 and 25, and as applied to claims 1 and 17 above, Bakshe et al., as modified by Nguyen et al., teach a computer-implemented method (Fig.4) and 
sending a congestion notification packet from the a receiver to the a sender (Fig.3 @ 5), and updating a rate upon sender receipt of the congestion notification packet. (Fig.3 @ 2 and 3)
Regarding claim 16, and as applied to claim 1 above, Bakshe et al., as modified by Nguyen et al., teach a computer-implemented method further comprising: 
f) obtaining at least the data transfer initial rate from adjusting the data transfer rate for a threshold number of periods (Fig.3 @ 2; Fig.4 @ 403); and 
g) monitoring the network for congestion events. (Fig.3 @ 4)
Regarding claim 18, and as applied to claim 17 above, Bakshe et al., as modified by Nguyen et al., teach a system wherein the network has at least one link. (read as channel (Fig.4 @ 402))  
Regarding claim 19, and as applied to claim 17 above, Bakshe et al., as modified by Nguyen et al., teach a system (Fig.3) wherein the plurality of computing nodes includes a sender node and a receiver node. (Fig.3 @ 101 and 102)
Regarding claims 39 and 50, and as applied to claims 34 and 45 above, Bakshe et al., as modified by Nguyen et al., teach a computer-implemented method (Fig.4) and system (Fig.3) wherein the transition stage begins following the detection of the congestion event. (Fig.3 @ 4 and 5)
Regarding claims 43 and 54, and as applied to claims 34 and 45 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is ” (Fig(s).3-4, 7; Paragraph [0013])
However, Bakshe et al. fail to explicitly teach wherein the multiplicative decrease is performed in response to a probabilistic event.
Nguyen et al. teach a method wherein the multiplicative decrease is performed in response to a probabilistic event. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Regarding claims 44 and 55, and as applied to claims 34 and 45 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is ” (Fig(s).3-4, 7; Paragraph [0013])
However, Bakshe et al. fail to explicitly teach wherein the multiplicative decrease is performed at a lower frequency than the feedback control loop.
Nguyen et al. teach a method wherein the multiplicative decrease is performed at a lower frequency than the feedback control loop. (read as “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Claims 2, 8, 20, 35-38, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshe et al. (U.S. Patent Application Publication # 2016/0374094 A1), in view of Nguyen et al. (U.S. Patent Application Publication # 2017/0019803 A1), and Tang (U.S. Patent Application Publication # 2008/0037420 A1).
Regarding claims 2 and 20, and as applied to claims 1 and 17 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is configured to transmit first data on a first data channel from the sender system to a receiver at a first rate that does not exceed an available amount of bandwidth on the communication network. The processing system is configured to determine that the first data channel is attempting to transmit at a second rate that is higher than the first rate. The communication interface is also configured to continue to transmit the first data on the first data channel while increasing from the first rate to the second rate in increments until either the second rate is achieved or the available amount of bandwidth is reached.” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach wherein the initial data transfer rate is determined at least in part by setting an initial window that is equal to a bandwidth delay product and ramping up window size if no congestion is detected after setting the initial window.
Tang teaches a method wherein the initial data transfer rate is determined at least in part by setting an initial window that is equal to a bandwidth delay product and ramping 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Window size/Congestion Window Size mechanism as taught by Tang and the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network. 
 Regarding claims 8 and 26, and as applied to claims 1 and 17 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is configured to transmit first data on a first data channel from the sender system to a receiver at a first rate that does not exceed an available amount of bandwidth on the communication network. The processing system is configured to determine that the first data channel is attempting to transmit at a second rate that is higher than the first rate. The communication interface is also configured to continue to transmit the first data on the first data channel while increasing from the first rate to the second rate in ” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach wherein continuously monitoring a one-way latency comprises keeping track of a total number of bytes of received packets.
Tang teaches a method wherein continuously monitoring a one-way latency comprises keeping track of a total number of bytes of received packets. (read as “when arriving OTTest>current recorded OTTest(min)+300 ms, this signals congestion buffer delays (OTTest(min) is our latest best estimate of uncongested OTT from remote sender to us)==>send window update of 1800 bytes to allow 1 regular 1500 bytes ethernet packet to be received and also several small pure ACKs.”(Paragraph [0137]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining the receiving of a packet based on congestion buffer delays as taught by Tang and the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Regarding claims 35 and 46, and as applied to claims 34 and 45 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is ” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach further comprising, prior to the fast start stage, an initial setup phase, comprising sharing clock rates and line rates between the sender and the receiver.
Tang teaches a method further comprising, prior to the fast start stage, an initial setup phase, comprising sharing clock rates and line rates between the sender and the receiver. (read as synchronisation packet method (Paragraph [0193]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging synchronization packets as taught by Tang and the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the 
Regarding claims 36 and 47, and as applied to claims 34 and 45 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is configured to transmit first data on a first data channel from the sender system to a receiver at a first rate that does not exceed an available amount of bandwidth on the communication network. The processing system is configured to determine that the first data channel is attempting to transmit at a second rate that is higher than the first rate. The communication interface is also configured to continue to transmit the first data on the first data channel while increasing from the first rate to the second rate in ” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach further comprising, prior to the fast start stage, setting a window size to an initial window size for sending data packets. 
Tang teaches a method further comprising, prior to the fast start stage, setting a window size to an initial window size for sending data packets. (initially negotiated window size (Paragraph [0296]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for negotiating a window size as taught by Tang and the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Regarding claims 37 and 48, and as applied to claims 36 and 47 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is configured to transmit first data on a first data channel from the sender system to a receiver at a first rate that does not exceed an available amount of bandwidth on the communication network. The processing system is configured to determine that the first data channel is attempting to transmit at a second rate that is higher ” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach further comprising increasing the window size while no congestion events are detected within the network.
Tang teaches a method further comprising increasing the window size while no congestion events are detected within the network. (read as “assuming in `Slow-Start`. Congestions will not arise so long as the now incremented CWND size (thus effective window now increased, not caused by increases in number of returning ACKs received) remains below that which would cause transmit rates to be over that which could be forwarded by the bottleneck link's bandwidth capacity.”(Paragraph [0315]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for increasing a window size as taught by Tang and the additive increase/multiplicative decrease (AIMD) 
Regarding claims 38 and 49, and as applied to claims 37 and 48 above, Bakshe et al. teach “a sender system is provided that includes a communication interface and a processing system. The communication interface is configured to transmit first data on a first data channel from the sender system to a receiver at a first rate that does not exceed an available amount of bandwidth on the communication network. The processing system is configured to determine that the first data channel is attempting to transmit at a second rate that is higher than the first rate. The communication interface is also configured to continue to transmit the first data on the first data channel while increasing from the first rate to the second rate in increments until either the second rate is achieved or the available amount of bandwidth is reached.” (Fig(s).3-4, 7; Paragraph [0013])
Nguyen et al. teach “additive increase/multiplicative decrease ("AIMD") approach …” (Paragraph [0074])
However, Bakshe et al. and Nguyen et al. fail to explicitly teach wherein the window size is increased exponentially.
Tang teaches a method wherein the window size is increased exponentially.(read as “TCP exponential increase to threshold, linear increase during congestion avoidance after threshold, Sliding windows/Congestion window mechanisms, etc, ensure bottleneck link's onset of  ”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for increasing a window size as taught by Tang and the additive increase/multiplicative decrease (AIMD) approach as taught by Nguyen et al. with the devices as taught by Bakshe et al. for the purpose of enhancing transfer rate control by devices in a communication network.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
April 30, 2021